Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive.
Applicant asserts that 26 of Kaelin does not touch element 3 and thus fails to address the new claim language of claim 1. This argument is not persuasive. 32 does touch 2 – paragraph 36. The claim limitation recites the limitation as “or” not “and”.
Applicant asserts that 32 cannot touch 2 because it is not depicted in figure 6a. This argument is not persuasive. Paragraph 36; FIGS. 6 and 6A, relative to spacer 2, with a determined endshake E between: on the one hand, a first stop position between a collar 31 of wheel set 3 and a front end face 24 of spacer 2, and on the other hand, a second stop position between a stop surface 51 of drive means 5 and a rear end face 25 of spacer 2.” In order to be operable as claimed the features must touch. There is no limitation that the parts have to remain in constant contact. To the contrary the disclosed structure appears to work the same way as applicant’s disclosed invention allowing some play between the parts. 
Applicant asserts that 33, 34 does not limit the axial movement of 3. This assertion is not understood as it seems to discuss a possible grounds of rejection not made. Plainly from figure 6a the axial movement of 3 is limited on the top by gear 5 and limited on the bottom from the wide section. The wide section 32 clearly cannot pass through the opening in 2. The wider section is wider than the narrow opening. So the feature limits the axial movement because it cannot move farther than the wide region that is too wide to be inserted. The axial movement cannot be construed to be stopped in figure 6a such that 32 cannot be brought to touch, because as applicant notes 33 and 34 are plainly capable of insertion. If 32 does not touch 2 then it would follow that it would be 33 and 34 (also protrusions) that limit the axial movement. Again the examiner is not making that assertion, but just addressing applicant’s discussion of 33 and 34. If 33, 34 don’t limit as asserted by applicant than logically 32 must because it is too large to fit through 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, 10, 11 is/are rejected under 35 U.S.C. 102a1 as being anticpated by Kaelin (US 2013/0044574).
With regard to claim 1 Kaelin discloses a motor group comprising: 
a plurality of motor modules (paragraphs 6, 34 “components, hands discs”), each of the plurality of motor modules including 
a plate (1 paragraph 35) configured to secure said module (3) to a display mechanism (100; paragraphs 54-55), 
motor means (5, or means engaging 5) configured to drive at least one display wheel set (3), the at least one display wheel set (3 paragraph 36) including an outer wheel set (3 paragraph 36), and 
a center pipe (2) fixed on the plate (1), said center pipe including at least one main bore (figure 6a) or a main guide bearing surface configured to receive or guide in rotation, about a main axis (figure 6a), 
the at least one display wheel set (3; wheel set – paragraph 55; abstract), the outer wheel set (3) being guided on the main guide bearing surface (abstract; paragraph 55; figure 6a), wherein said display mechanism includes at least one 
axial stop (32, 38) configured to limit an axial movement in a direction of said main axis between said center pipe and said display wheels set (figure 6a) based on a predetermined value (figure 6a), and wherein said at least one axial stop is 
a protruding surface of said center pipe (26 and/or 24; figure 6) or 
of said display wheel set (32, 3 figure 6a), that touches the other of said center pipe or said display wheel set (paragraph 36; FIGS. 6 and 6A, relative to spacer 2, with a determined endshake E between: on the one hand, a first stop position between a collar 31 of wheel set 3 and a front end face 24 of spacer 2, and on the other hand, a second 

With regard to claim 3 Kaelin discloses the motor group according to claim 1, wherein said display wheel set (3) is an inner wheel set guided inside said main bore of said center pipe (2), and wherein said axial stop is a first protruding surface of said inner wheel set (at 32 figure 6a), and the first protruding surface defines, facing said plate (1), a first end surface arranged to form a stop with respect to a first upper face of said center pipe (figure 6a), and wherein said inner wheel set (3) includes, on the opposite side to said first bearing surface with respect to said plate (1), a first end face opposite to a first lower face of said center pipe (paragraph 36), and wherein the relative displacement of said inner wheel set (3) with respect to said center pipe (2) is limited on the upper level by an abutting engagement between said first stop surface and said first upper face (figure 6a), and, on the lower level opposite said upper level, by an abutting engagement between said first end face and said first lower face (figure 6a).

With regard to claim 4 Kaelin discloses the motor group according to claim 1, 
wherein said display wheel set (3) is an outer wheel set (3) guided on said main bearing surface of said center pipe (2), 
said axial stop is a second protruding surface of said center pipe (2), including, facing said plate (1), a second end surface arranged to form a stop with respect to a second upper face of said outer wheel set (3, 32), and wherein said outer wheel set (3) includes, on the opposite side to said second upper face and as close as possible to said plate (1), a second end face opposite to an intermediate face (34) of said center tube (top shown in figure 6a), and wherein the relative displacement of said outer wheel set (3) with respect to said center pipe (2) is limited on the 

With regard to claim 10 Kaelin discloses a timepiece (title) movement (paragraph 3) including the at least one motor group according to claim 1.


With regard to claim 11 Kaelin discloses a watch (paragraph 5) including the at least one movement according to claim 10 (title, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-12-21
/SEAN KAYES/Primary Examiner, Art Unit 2844